DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   CHRISTOPHER H. THOMPSON,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D17-1531

                              [October 5, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 12009481 CF10A.

  Christopher H. Thompson, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.